108 F.3d 337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.HERN FARMS, a Montana corporation, Plaintiff-Appellant,v.The MUTUAL BENEFIT LIFE INSURANCE COMPANY, a New JerseyCorporation, Defendant-Appellee.
No. 95-35610.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 4, 1996.Submission Vacated June 18, 1996.Resubmitted Feb. 10, 1997.Decided Feb. 13, 1997.

Before:  BROWNING, WRIGHT, and T.G. NELSON, Circuit Judges
MEMORANDUM*
For the reasons stated in Hern Farms, Inc. v. Mutual Benefit Life Ins. Co., No. 96-405, slip. op.  (Mont. Dec. 31, 1996), the district court erred in holding that Mutual Benefit Life Insurance Co. complied with Mont.Code Ann. § 25-13-902 and entering summary judgment for it.
REVERSED and REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3